                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ROGER PRINGLE,                                       )
                                                     )
                              Petitioner,            )
                                                     )
                         v.                          )       No. 1:19-cv-03961-TWP-MJD
                                                     )
STATE OF INDIANA, et al.                             )
                                                     )
                              Respondents.           )

      Order Dismissing Petition for a Writ of Habeas Corpus for Lack of Jurisdiction

       Roger Pringle brought this action alleging that he is in custody unlawfully pursuant to a

negotiated guilty plea in Indiana case number 03D01-1109-FD-5086. He filed a petition on

September 18, 2019, dkt. 1, and an amended petition on September 27, 2019, dkt. 4. Mr. Pringle

already has brought a § 2254 habeas petition in this Court challenging the same conviction. That

petition was denied as procedurally defaulted. Pringle v. Warden, No. 1:18-cv-03200-RLY-DLP,

dkt. 28 (Dec. 17, 2018) (Unpub. Order).

       When there has already been a decision on the merits in a federal habeas action, to obtain

another round of federal collateral review a petitioner requires permission from the Court of

Appeals under 28 U.S.C. § 2244(b). See Altman v. Benik, 337 F.3d 764, 766 (7th Cir. 2003). This

statute “creates a ‘gatekeeping’ mechanism for the consideration of second or successive [habeas]

applications in the district court.” Felker v. Turpin, 518 U.S. 651, 657 (1996). Indeed, a district

court does not have subject matter jurisdiction over a second or successive petition. In re Page,

170 F.3d 659, 661 (7th Cir. 1999). The “district court must dismiss a second or successive petition,

without awaiting any response from the government, unless the court of appeals has given approval

for the filing.” Page, 170 F.3d at 661. There is no indication that Mr. Pringle has obtained leave
from the Seventh Circuit to file this successive petition. Accordingly, this action is dismissed for

a lack of jurisdiction. Mr. Pringle must seek authorization from the Seventh Circuit Court of

Appeals before this Court may consider his petition. All pending motions are vacated.

        The Court notes that Mr. Pringle styled his original petition as a “Motion Filing Civil

Procedure Claim for Relief. Rule 8(a).” Dkt. 1. Rule 8(a) of the Federal Rules of Civil Procedure

provides the requirements to state a claim for relief. If Mr. Pringle seeks to file a civil complaint

instead of a habeas corpus petition, he must do so in a separate action. But the Court reminds him

that he has amassed three “strikes” and so may not proceed in forma pauperis in a non-habeas civil

action unless he is “under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g); see

also Pringle v. Zatecky, No. 1:18-cv-02188-RLY-DLP, dkt. 3 (July 19, 2018) (Unpub. Order)

(identifying strikes).

        IT IS SO ORDERED.

Date: 10/7/2019




Distribution:

ROGER PRINGLE
199010
WESTVILLE – CF
WESTVILLE CORRECTIONAL FACILITY
Inmate Mail/Parcels
5501 South 1100 West
WESTVILLE, IN 46391
